Citation Nr: 1721461	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to a disability rating in excess of 50 percent for the service-connected major depressive disorder (MDD) with anxiety.  

3.  Entitlement to a disability rating in excess of 30 percent for the service-connected sarcoidosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 13, 1991 to August 10, 1991, and from August 30, 2005 to December 31, 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, in pertinent part, the RO denied service connection for a heart condition, denied an increased rating for the service-connected sarcoidosis, rated as 30 percent disabling; and, granted an increased rating from 30 percent to 50 percent for the service-connected MDD effective from February 21, 2014, the date of the Veteran's claim for increase.  

Jurisdiction of the claims file was subsequently relocated to the RO in Milwaukee, Wisconsin.

During the pendency of the appeal, the RO issued a rating decision in October 2016 which granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from February 21, 2014, the date of the Veteran's claim for increase.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected sarcoidosis has been manifested by pulmonary involvement with persistent shortness of breath requiring chronic intermittent inhalational bronchodilator therapy, but has not required systemic high dose (therapeutic) corticosteroids for control; and, results of pulmonary function testing (PFTs) during the appeal period have indicated Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, with ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, and; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  

2.  The Veteran's service-connected MDD is manifested by occupational and social impairment with deficiencies in most areas, including judgment, thinking, mood, family relations, and work; total occupational and social impairment is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 30 percent for the service-connected sarcoidosis have not been met or approximated at any time covered by this claim.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6846 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 70 percent, but not higher, for the service-connected MDD have been more nearly approximated for the entire period covered by this claim.  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  By way of a September 2014 VA Form 21-526EZ, the Veteran certified that he received noticed attached to his application advising him of the evidence necessary to substantiate a claim for benefits, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's service personnel records and records obtained from the Social Security Administration (SSA) have also been obtained and reviewed.  

He was afforded VA examinations in October 2014 and August 2016.  The examiners' findings were based on review of the service treatment records, the VA treatment records, physical examination of the Veteran, mental status examination of the Veteran, and an interview with the Veteran.  The examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Increased Ratings

The Veteran seeks a disability rating in excess of 30 percent for the service-connected sarcoidosis, and a disability rating in excess of 50 percent for the service-connected MDD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Sarcoidosis

The Veteran's sarcoidosis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6846.  

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 0 percent disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6846 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6600.

The medical evidence shows that the Veteran was diagnosed with pulmonary sarcoidosis in 2007 when he presented with exertional shortness of breath and abnormal chest x-ray.  He was treated with prednisone, but was weaned off in May 2014.  A February 2014 CT scan of the chest shows numerous bilateral pulmonary nodules, hilar and mediastinal lymph nodes.  PFTs from April 2014 reveal mild restrictive defect, no obstruction, and normal DLCO.  More specifically, FEV-1 was 80.8 percent predicted, FEV-1/FVC was 81 percent, and DLCO was 82.5 percent predicted.  

An October 2014 chest x-ray revealed enlarged paratracheal and hilar lymph nodes, no interstitial infiltrates, and a stable 19 mm soft tissue mass lingula.  

At an October 2014 VA examination, the Veteran described a short pain in his chest area that felt like a flutter.  The examiner noted that the Veteran's sarcoidosis did not require the use of oral or parenteral corticosteroid medication or oral bronchodilators.  He did use daily inhalational bronchodilator therapy, but did not require outpatient oxygen therapy.  The examiner indicated that the Veteran had persistent symptoms of odd sensations in his chest, chronic hilar adenopathy, stable lung infiltrates, and pulmonary involvement as a result of his sarcoidosis.  

The examiner indicated that the Veteran's functional impairment as a result of the sarcoidosis is shortness of breath with physical exertion.  

Similarly, a VA examiner in August 2016 also noted that the Veteran's treatment included daily inhaled bronchodilator therapy, but did not require oral or parenteral corticosteroid medication, oral bronchodilators, or antibiotics.  The Veteran did not required outpatient oxygen.  His symptoms at the time of the August 2016 examination were similar to those at the October 2014 examination, with persistent symptoms of chest pain on inspiration and shortness of breath, chronic hilar adenopathy, stable lung infiltrates.  

Also, at the time of the August 2016 VA examination, the Veteran was also experiencing eye symptoms which were subsequently attributed to his service-connected sarcoidosis, and which have been separately service-connected and rated accordingly.  See October 2016 RO rating decision.

An August 2016 chest x-ray indicated hilar adenopathy bilaterally.  August 2016 PFTs revealed FEV-1 of 88 percent predicted (pre-bronchodilator) and of 84 percent predicted (post-bronchodilator); FEV-1/FVC of 112 percent (pre- and post-bronchodilator); and, DLCO of 66 percent.  

Based on the above findings, the examiner opined that the Veteran had no functional impairment in a sedentary capacity.  

In summary, Veteran's sarcoidosis is with pulmonary involvement, however his pulmonary status has been stable only requiring the use of one inhaler bronchodilator daily for shortness of breath, and occasional use of prednisone.  There is no evidence of chronic bronchitis.  

The Veteran's PFTs, if used to rate the Veteran's sarcoidosis alternatively under Diagnostic Code 6600, would only result in a 10 percent rating, and therefore it is more beneficial to the Veteran to rate the sarcoidosis under Diagnostic Code 6846, which affords the Veteran a 30 percent rating based on his symptoms.  

A rating higher than 30 percent is not for application because the Veteran is not shown to have pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control of his symptoms.  

Accordingly, the preponderance of the evidence is against the claim and a rating in excess of 30 percent for the service-connected sarcoidosis is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

MDD

The Veteran's MDD is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under that code, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

VA mental health examiners in October 2014 and August 2016 both concluded that the Veteran's MDD exhibited moderate levels of severity.  During both examinations, the Veteran reported limited social interaction, inability to maintain employment due to difficulty with attendance, chronic sleep impairment, anxiety, depression, and homelessness.  

Each examiner found that the Veteran's symptoms attributable to his MDD included depressed mood, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner in August 2016 also noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  

At the earlier VA examination in October 2014, the Veteran was 20 minutes late for his appointment.  He had a tangential thought process, and was often difficult to redirect and orient to the examination.  The Veteran had limited eye contact.  His mood was anxious with a depressed and irritable affect.  He did not exhibit any gross impairment in his cognitive functioning.  He reported a history of suicidal thoughts but did not endorse any current ideation, plan or intent to harm himself.  

Although the examiner noted that the VA outpatient records noted a diagnosis of bipolar disorder and psychosis, the examiner found no evidence of mania or hallucinations during the examination.  Further, the examiner specifically indicated that the symptoms noted on examination were attributable to his service-connected MDD.  

Similarly, the August 2016 VA examiner indicated that the Veteran did not have more than one mental disorder diagnosed.  However, contrary to this finding, the examiner also noted in the report that the Veteran was currently being seen by mental health for diagnoses including schizophrenia/paranoid type/psychotic disorder, and MDD.  The examiner referred to a March 2016 VA psychology assessment which provided a diagnosis of rule out schizophrenia and rule out unspecified depressive disorder, and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  

At the August 2016 examination, the Veteran wore a hat that partially covered his eyes during the examination.  Eye contact was moderate and he sat with one eye closed at the beginning of the examination.   The Veteran requested to step out of the interview for a minute as he was feeling "high stress" and did not want to say something he would regret.  He did not appear to the examiner to be in any particular duress at that time, and returned to the interview after 30 seconds, and resumed discussion.  His speech was clearly articulated and he was oriented times three.  His answers were at times perseverative and vague with moderate redirection.  There was no evidence of any psychosis, although the Veteran suggested that he has a history of possible auditory hallucinations.  Attention and concentration were good throughout the exam and memory appeared to be intact.  The Veteran denied current suicidal ideation and homicidal ideation.  Range of affect was restricted and dysphoric.  

The examiner concluded that the Veteran's MDD was moderate overall; however, the examiner also noted that the Veteran's functional impairment included unemployment, reduced ability to complete tasks efficiently, social restriction, strained relationships, history of homelessness, and financial strain.  The examiner also noted that the above functional impairment was impacted by depressed mood, variable motivation, reduced trust, reduced sleep and fatigue, social withdrawal, and irritability.  The examiner indicated that, overall, the Veteran maintained moderate to severe impairments in interpersonal relationships, mild impairment in attention and concentration, moderate impairment in coping with stress, and moderate impairment in motivation and drive.  

Significantly, the examiner found that the Veteran had moderate to severe impairment with regard to interpersonal relationships, along with deficiencies in other areas, such as concentration, attention, coping with stress, motivation, mood, social withdrawal, employment, and judgment.  

Moreover, VA outpatient records show that the Veteran was found to be delusional at times, and in April 2015 in particular, he was received under commitment as a VA in-patient from the county jail with guarded affect, depressed mood, tangential thought process, and "severe cognition impairment."  

In May 2015, the Veteran continued to have a flat affect, sleep impairment, difficulty concentrating, anxious mood, restricted affect, depressed mood, irritability and restlessness.  His insight and judgment remained poor.  He was diagnosed with paranoid delusional disorder, and was discharged from the hospital in June 2015.  

Outpatient mental health records from January 2016 indicate that the Veteran had low energy, paranoid mood, some anxiety, but no apparent delusions, no suicidal or homicidal ideations.  The Veteran was oriented to date, year, month and day.  Mental status examination indicates "ok" eye contact, normal motor function, and neat appearance.  The Veteran's affect was tense and suspicious, and his mood was fair.  Thought process was organized.  Cognition was intact, but insight was only fair.

A February 2016 mental status examination indicates that the Veteran had limited to no insight into his mental disorder.  He appeared guarded, slightly agitated and demonstrated difficulty concentrating at times.  Although he was alert and attentive, he shifted from being agitated to cooperative and reasonable at times, to suspicious depending on the topic.  His mood was euthymic and anxious and his thought process was slightly tangential.  His judgment was impulsive.  

The diagnosis was depression, anxiety, and rule out PTSD and paranoia.  Notably, the examiner found that the Veteran appeared to be under-reporting his symptoms verbally, as opposed to his self-rating screenings which were much higher in terms of symptoms of acute depression and PTSD.  

Based on the foregoing, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for the assignment of a 70 percent rating for the Veteran's service-connected MDD.  

Although the examiners in October 2014 and August 2016 found the Veteran's disability to be moderate overall, the Board finds that the additional factors of limited-to-no insight, impaired judgment, added paranoia, and the possibility that the Veteran verbally under reports his symptoms, results in a disability picture manifested by occupational and social impairment deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Furthermore, the mental health hospitalization in 2015 supports a finding that the Veteran has some periods that are worse than other periods, and such periods of hospitalization should be considered when considering the overall average level of functioning.  

In this case, the Board has considered the findings of the VA examiners, in conjunction with the findings from VA mental health professionals who regularly treat the Veteran for his mental illness and/or who treated the Veteran during a lengthy in-patient stay in 2015.  While the record suggests that the Veteran has additional mental disorders other than the service-connected MDD, such as bipolar disorder and possible psychosis, there is no indication that the Veteran's symptoms attributable to each diagnosis could be disassociated from one another.  In other words, the Veteran's mental health symptoms have not been specifically attributed to other non-service conditions.  When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, when considered collectively, the Board finds that the overall severity of the Veteran's service-connected MDD more nearly approximates the criteria for the assignment of a 70 percent rating, for the entire period covered by this claim.  

In this regard, the Board also finds that total occupational and social impairment is not demonstrated.  The Veteran is able to attend his medical appointments and VA examinations.  He is able to communicate both verbally to examiners and in written form to the RO regarding his symptoms.  He is consistently oriented to time, place, month, and day, and is consistently clean and casually dressed on examination.  Although there was some suspicion of delusions and hallucinations with cognitive impairment noted at the time of hospitalization in April 2015, such is not the norm.  The medical evidence contains several mental status examination reports throughout the appeal period showing that there was no evidence of delusions or hallucinations.  Thus, it cannot be said that the Veteran suffers from "persistent delusions or hallucinations."  Likewise, the Veteran does not have gross impairment in thought processes or communication, and he does not exhibit grossly inappropriate behavior.  Further, he does not exhibit persistent danger of hurting himself or others, and he is consistently able to perform activities of daily living.  

Accordingly, the severity of the Veteran's service-connected MDD does not rise to the level of total occupational and social impairment, and therefore a rating in excess of 70 percent for the service-connected MDD is not warranted.  


ORDER

A rating in excess of 30 percent for the service-connected sarcoidosis is denied.  

A rating of 70 percent, but not higher, for the service-connected MDD is granted for the entire period covered by this claim, subject to the law and regulation governing the payment of monetary benefits.  


REMAND

The Veteran seeks service connection for a cardiac disorder.  

An October 2014 chest x-ray indicated "no radiographic evidence of acute pulmonary disease" and no convincing interval change from a previous study in September 2014.  

The Veteran's reported chest pain on inspiration and shortness of breath have consistently been considered by medical professionals to be symptoms of his service-connected sarcoidosis and/or anxiety.  See October 2014 and August 2016 VA examination reports.  

According to a May 2016 VA outpatient treatment record, the Veteran was admitted to the emergency room of a private hospital in April 2016 with complaints of dyspnea and chest pain.  Labs, EKG, and a pharmacological nuclear medicine stress test were all normal.  Ejection fraction was 70 percent.  

However, other records suggest that the Veteran has coronary artery disease (CAD).  See May 2016 private fire department /ambulance report showing reports of chest pain with evidence of sinus tachycardia on EKG; and, July 2016 private treatment record from St. Vincent Hospital indicating a diagnosis of CAD.  

In summary, the Veteran has a history of chest pain and shortness of breath that was attributed to his sarcoidosis, but more recent records suggest that the Veteran has a separate heart condition.  Given these findings, the Board finds that a VA examination is necessary to determine whether the Veteran does, in fact, have a heart condition; and, if so, whether it is as likely as not related to service, including the service-connected sarcoidosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records dated from October 2016 onward; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.  

2.  Schedule the Veteran for a VA cardiology examination to determine the likely etiology of any current cardiac disability.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner(s) for the pertinent medical and other history, including the Veteran's reported history with regard to onset of his chest pain and treatment.  All necessary testing and evaluation should be performed.

The examiner should describe the Veteran's heart condition and specify which symptoms, if any, are associated with the service-connected sarcoidosis; and, which symptoms, if any, are part of a separate and distinct cardiac disability.  Then, the examiner should opine as to whether the Veteran's cardiac disability is, at least as likely as not (a 50 percent or higher probability) related to service, including whether it had its onset during service and/or whether it is caused or aggravated by the service-connected sarcoidosis.  All opinions must be accompanied by a complete rationale and the examiner should consider the Veteran's self-reported history with regard to onset and observable symptoms.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  Following completion of the above directives, to the extent possible, readjudicate the claim of service connection for a heart disability.  If any benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


